 
Exhibit 10.1
AMENDED AND RESTATED
 
 
EMPLOYMENT AGREEMENT
 
 
Avis Budget Group, Inc. (the "Company") and Ronald L. Nelson (the "Executive")
are parties to this certain Employment Agreement amended and restated as of
December 29, 2008 (this "Agreement").
 
 
WHEREAS, Cendant Corporation (which has been renamed Avis Budget Group, Inc.)
and the Executive were parties to a certain Employment Agreement effective as of
April 14, 2003 (the "2003 Agreement"); and
 
 
WHEREAS, Cendant Corporation (which has been renamed Avis Budget Group, Inc.)
and the Executive amended the 2003 Agreement in June, 2006, effective August 1,
2006 (the "2006 Agreement"); and
 
 
 WHEREAS, the Company and the Executive desire to amend and restate the 2006
Agreement in its entirety as set forth herein.
 
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that this Agreement is amended and restated to read as
follows:
 
 
SECTION I
 
 


 
 
EFFECTIVENESS
 
 
This Agreement shall be effective as of August 1, 2006 (the "Effective Date").
 
 
SECTION II
 
 


 
 
EMPLOYMENT; POSITION AND RESPONSIBILITIES
 
 
The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, for the Period of Employment as provided in Section III
below and upon the terms and conditions provided in this Agreement.  During the
Period of Employment, the Executive shall serve as Chief Executive Officer of
the Company and shall report to, and be subject to the direction of, the Board
of Directors of the Company (the "Board").  The Executive shall perform such
duties and exercise such supervision with regard to
 
1

--------------------------------------------------------------------------------


the business of the Company as are associated with his position, as well as such
additional duties as may be prescribed from time to time by the Board.  The
Executive shall, during the Period of Employment, devote substantially all of
his time and attention during normal business hours to the performance of
services for the Company.  The Executive shall maintain a primary office and
conduct his business in Parsippany, New Jersey (the "Business Office"), except
for normal and reasonable business travel in connection with his duties
hereunder.
 
 
In addition, effective upon the Effective Date, the Executive shall serve as
Chairman, and a member, of the Board; provided, however, that the Executive's
continued service as a member of the Board shall at all times remain subject to
any and all nomination and election procedures in accordance with the Company's
by-laws.
 
 
SECTION III
 
 


 
 
PERIOD OF EMPLOYMENT
 
 
The period of the Executive's employment under this Agreement (the "Period of
Employment") shall begin on the Effective Date and shall end on the fourth
anniversary of the Effective Date (the "Term"), subject to earlier termination
as provided in this Agreement.  Effective upon the expiration of the Term,
Executive's employment hereunder shall be deemed to be automatically extended,
upon the same terms and conditions, for an additional period of one year (the
"Additional Term") commencing upon the expiration of the Term unless either
party shall have given written notice to the other, at least six (6) months
prior to the expiration of the Term of its intention not to extend the Period of
Employment hereunder; provided that any such notice of non-extension delivered
by the Company to Executive shall be deemed to constitute a Constructive
Discharge (as defined below) of the Executive.
 
 
SECTION IV
 
 


 
 
COMPENSATION AND BENEFITS
 
 
For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive shall be compensated as follows:
 
 
(a)  Base Salary.  The Company shall initially pay the Executive a fixed base
salary ("Base Salary") of not less than $1,000,000, per annum, and thereafter
the Executive shall be eligible to receive annual increases as the Board deems
appropriate, in accordance with the Company's customary procedures regarding
salaries of senior officers.  Base Salary shall be payable according to the
customary payroll practices of the Company, but in no event less frequently than
once each month.
 
2

--------------------------------------------------------------------------------


 
(b)  Annual Incentive Awards.  The Executive shall be eligible to earn a target
Annual Bonus for each fiscal year of the Company ending during the Period of
Employment (each, an "Annual Bonus") equal to 150% of the Executive's Base
Salary for such fiscal year, if the Company achieves the target performance
goals established by the Compensation Committee (the "Committee") for such
fiscal year. The Committee may establish such metrics whereby the Executive may
earn an Annual Bonus in excess of the target Annual Bonus or an Annual Bonus
less than the target Annual Bonus.
 
 
Any Annual Bonus that becomes payable to the Executive pursuant to this Section
shall be paid to the Executive as soon as reasonably practicable following
receipt by the Board of the audited consolidated financial statements of the
Company for the relevant fiscal year, but in no event later than two and a half
(2 1/2) months following the end of the applicable fiscal year in which such
Annual Bonus was earned.  The Executive shall be entitled to receive any Annual
Bonus that becomes payable in a lump sum cash payment, or, at his election, in
any form that the Board generally makes available to the Company's executive
management team; provided that any such election is made by the Executive in
compliance with Section 409A ("Section 409A") of the Internal Revenue Code of
1986, as amended (the "Code") and the regulations promulgated thereunder.
 
 
(c)  Long-Term Incentive Awards.  The parties hereby acknowledge that (i)
pursuant to the 2006 Agreement, the Executive was awarded a long-term incentive
equity award with a grant date value equal to $6 million (the "Initial Grant")
and (ii) the Initial Grant is subject to such terms and conditions, including
relating to vesting conditions, as determined by the Committee (but subject to
accelerated vesting in accordance with Section VIII below), and is evidenced in
a written grant agreement and granted pursuant to a stock plan of the
Company.  During the Period of Employment, the Executive shall be eligible for
long term incentive awards as determined by the Committee in its discretion.
 
 
(d)  Additional Benefits.  The Executive shall be entitled to participate in all
other compensation and employee benefit plans or programs and receive all
benefits and perquisites for which salaried employees of the Company generally
are eligible under any plan or program now in effect, or later established by
the Company, on a basis no less favorable than as provided to any other
executive of the Company.  The Executive shall participate to the extent
permissible under the terms and provisions of such plans or programs, and in
accordance with the terms of such plans and program.  Without limiting the
generality of the foregoing, the Executive will be provided benefits and
perquisites on such terms and conditions as determined by the Board, which
determination will be based in part upon comparisons to chief executive officers
of public companies of comparable size and industry to the Company and by
comparison to those benefits the Executive received pursuant to the 2003
Agreement.
 
3

--------------------------------------------------------------------------------


 
(e)  Further Consideration.  The Company acknowledges and agrees to provide the
Executive with the following benefits notwithstanding anything herein to the
contrary.  Upon the Executive's termination of employment from the Company and
its subsidiaries for any reason, including, without limitation, due to or
following any non-renewal of this Agreement, Resignation, or termination by the
Company with or without Cause, the Executive and each person who is his covered
dependent at such time under each applicable benefit plan sponsored or provided
by the Company shall remain eligible to continue to participate in all of such
plans (as they may be modified from time to time with respect to all senior
executive officers), (the "Post-Employment Plans") until the end of the plan
year in which the Executive reaches, or would have reached, age seventy-five
(75) (such benefits, the "Post-Employment Benefits").  The Executive is
currently eligible to participate in the following Post-Employment Plans:
Executive Physical Exams, Medical Expense Reimbursement Plan (MERP), Medical
Insurance, Dental Insurance, Group Life Insurance (up to $1 million coverage on
Executive's life), Vision Service Plan.  Coverage under such Post-Employment
Plans shall be subject to the Executive and/or such dependents, as applicable,
continuing to pay the applicable employee portion of any premiums, co-payments,
deductibles and similar costs.  Solely with respect to the Executive's
dependents, such coverage shall terminate upon such earlier date if and when
they become ineligible for any such benefits under the terms of such plans and
provided, that once the Executive or his dependents become eligible for Medicare
or any other government-sponsored medical insurance plan, or if the Executive is
eligible to participate in any other company's medical insurance plan as an
employee after the termination of his employment, the Executive or his
dependents shall utilize such government plan or other company plan, and the
Company's insurance obligations as part of the Post-Employment Benefits
hereunder shall become secondary to such government plan or other company
plan.  Notwithstanding the foregoing, the Company may meet any of its foregoing
obligations under the Post-Employment Plans by paying for, or providing for the
payment of, such benefits directly or through alternative plans or individual
policies which are no less favorable in all material respects (with respect to
both coverage and cost to the Executive) to the Post-Employment Plans.  If the
Company meets its obligations by paying for the Post-Employment Plans pursuant
to the foregoing sentence, any reimbursements required to be made by the Company
to the Executive shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.  In addition, in
no event shall the Post-Employment Benefits provided or the amount of the
expenses eligible for reimbursement during one calendar year affect the
Post-Employment Benefits provided or the amount of expenses eligible for
reimbursement in any other calendar year.
 
 
SECTION V
 
 


 
 
BUSINESS EXPENSES
 
 
The Company shall reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement.  The Executive shall comply with
such limitations and reporting requirements with respect to expenses as may be
established by the Company from time to time and shall promptly provide all
appropriate and requested documentation in connection with such
expenses.  Further, the Executive will receive access to Company aircraft or
 
4

--------------------------------------------------------------------------------


 
alternative air transportation, subject to applicable Company policies.
 
 
SECTION VI
 
 


 
 
DEATH AND DISABILITY
 
 
The Period of Employment shall end upon the Executive's death.  If the Executive
experiences a Disability (as defined below) during the Period of Employment, the
Period of Employment may be terminated at the option of the Executive upon
notice of resignation to the Company, or at the option of the Company upon
notice of termination to the Executive.  For purposes of this Agreement,
"Disability" shall have the meaning set forth in Section 409A.  The Company's
obligation to make payments to the Executive under this Agreement shall cease as
of such date of termination, except for Base Salary and any Annual Bonus earned
but unpaid as of the date of such termination (the "Accrued Obligations"), and,
in such event (a) each of the Executive's then outstanding options to purchase
shares of Company common stock that were granted prior to the Effective Date and
options to purchase shares of Wyndham Worldwide Corporation common stock (and
its successors) (the "Pre-Existing Options") shall become immediately and fully
vested and exercisable (to the extent not already vested) and, shall remain
exercisable during the extended post-termination exercise period set forth in
the 2003 Agreement, (b) each option to purchase shares of the Company common
stock or stock appreciation right granted on or after the Effective Date shall
become immediately and fully vested and exercisable (to the extent not already
vested) and, notwithstanding any term or provision relating to such option to
the contrary, shall remain exercisable until the first to occur of the third
(3rd ) anniversary of the Executive's termination of employment and the original
expiration date of such option, (c) all other long-term equity awards
(including, without limitation, the Initial Grant) then outstanding shall become
immediately vested, and (d) the Company shall pay the Executive (or his
surviving spouse, estate or personal representative, as applicable) a cash
amount equal to the Executive's target Annual Bonus for the year in which the
Executive is terminated multiplied a fraction the numerator of which is the
total number of days during the applicable calendar year during which the
Executive was employed by the Company and the denominator of which is 365.
 
 
SECTION VII
 
 


 
 
EFFECT OF TERMINATION OF EMPLOYMENT
 
 
(a)  Without Cause Termination and Constructive Discharge.  Subject to the
provisions of Section VII(d), if the Executive's employment terminates during
the Period of Employment and, in the event of a Corporate Transaction, prior to
January 15th of the year following the year in which the Corporate Transaction
occurs, due to either a Without Cause Termination or a Constructive Discharge
(each as defined below): (i) the Accrued Obligations shall be paid to the
Executive in accordance with paragraph (d) below, (ii) the Company shall pay the
Executive (or his surviving spouse, estate or personal representative, as
applicable), within five (5) days following the Release Date (as defined in
paragraph (d) below) (or, in the event that the Release Date (as defined in
Section VII(d) below is extended in accordance with the dispute provisions set
forth in Section VII(d) below, upon
 
5

--------------------------------------------------------------------------------


resolution of the dispute), an amount equal to 299% multiplied by the sum of (A)
the Executive's then current Base Salary, plus (B) the Executive's then current
target Annual Bonus; (iii) each of the Executive's then outstanding Pre-Existing
Options shall become immediately and fully vested and exercisable (to the extent
not already vested) and in accordance with the terms and conditions applicable
to such options set forth in the 2003 Agreement, and shall remain exercisable
for the extended post-termination exercise period set forth in the
2003 Agreement; (iv) each option to purchase shares of the Company common stock
or stock appreciation right granted on or after the Effective Date shall become
immediately and fully vested and exercisable (to the extent not already vested)
and, notwithstanding any term or provision thereof to the contrary, shall remain
exercisable until the first to occur of the third (3rd ) anniversary of the
Executive's termination of employment and the original expiration date of such
option or stock appreciation right, and (v) all other long-term equity awards
(including, without limitation, restricted stock units) shall become immediately
vested.
 
 
(b)  Termination for Cause; Resignation.  If the Executive's employment
terminates due to a Termination for Cause or a Resignation, the Accrued
Obligations shall be paid to the Executive in accordance with paragraph (d)
below.  Outstanding stock options and other equity awards held by the Executive
as of the date of termination shall be treated in accordance with their
terms.  Except as provided in this paragraph, the Company shall have no further
obligations to the Executive hereunder.
 
 
(c)  For purposes of this Agreement, the following terms have the following
meanings:
 
 
(i)  "Termination for Cause" means termination of the Executive by the Company
as a result of (a) the Executive's willful failure to substantially perform his
duties as an employee of the Company or any subsidiary (other than any such
failure resulting from incapacity due to physical or mental illness), (b) any
act of fraud, misappropriation, dishonesty, embezzlement or similar conduct
against the Company or any subsidiary, (c) the Executive's conviction of a
felony or any crime involving moral turpitude (which conviction, due to the
passage of time or otherwise, is not subject to further appeal), (d) the
Executive's gross negligence in the performance of his duties or (e) the
Executive purposefully or negligently makes (or has been found to have made) a
false certification to the Company pertaining to its financial statements.
 
 
(ii)  "Constructive Discharge" means (a) any material failure of the Company to
fulfill its obligations under this Agreement (including without limitation any
material reduction of the Base Salary, as the same may be increased during the
Period of Employment, or any material reduction in any other material element of
compensation) or any material diminution to the Executive's duties and
responsibilities relating to service as an executive officer, (b) the Business
Office is relocated to any location that increases the Executive's one-way
commute by more than 30 miles or the Business Office is relocated to New York
City provided, in each case, that such
 
6

--------------------------------------------------------------------------------


relocation constitutes a material negative change to the Executive's employment
relationship, (c) during the Period of Employment, the Executive is not the
Chief Executive Officer and the most senior executive officer of the Company; or
does not report directly to the Board, (d) the Company provides notification
under Section III of this Agreement that it is not extending the Agreement for
an Additional Term, provided that the Executive is willing and able to extend
the Agreement and to continue providing services under the Agreement, (e) the
Additional Term expires and the Company does not offer to extend this Agreement,
as amended through such expiration date on substantially similar terms to
then-existing terms and conditions, for a period of not less than 2 years and
not more than 4 years, provided that the Executive is willing and able to extend
the Agreement and to continue providing services under the Agreement, (f) the
occurrence of a "Corporate Transaction" as defined below, (g) the Executive is
not nominated to be a member of the Board, or (h) failure of a successor to the
Company to assume this Agreement in accordance with Section XIV below.  The
Executive shall provide the Company a written notice of his intention to
terminate employment pursuant to a Constructive Discharge within 60 days after
the Executive knows or has reason to know of the occurrence of any such event
which notice describes the circumstances being relied on for the termination
with respect to this Agreement.  Notwithstanding the above, the Company shall
have thirty (30) days after receipt of such notice to remedy the event prior to
the termination for Constructive Discharge and, upon the timely remedy of such
event, such event shall no longer constitute a basis for Constructive
Discharge and the Executive's notice of termination pursuant to a Constructive
Discharge shall be rescinded.
 
 
(iii)  "Without Cause Termination" or "Terminated Without Cause" means
termination of the Executive's employment by the Company other than due to
death, Disability, or Termination for Cause.
 
 
(iv)  "Resignation" means a termination of the Executive's employment by the
Executive, other than in connection with a Constructive Discharge or other than
due to death or Disability.
 
 
(v)  "Corporate Transaction" means either:
 
 
(1)  any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act, as amended (the "Exchange Act") (other than (A) the
Company, (B) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, and (C) any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Company common stock), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding voting securities
(excluding any person who becomes such a beneficial owner in connection with a
transaction immediately following
 
 
7

--------------------------------------------------------------------------------


which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the Board of the entity surviving such
transaction or, if the Company or the entity surviving the transaction is then a
subsidiary, the ultimate parent thereof); or
 
 
(2)  the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least one-half (1/2) of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended.
 
 
(d)  Conditions to Payment and Acceleration; Section 409A.
 
 
(i)  Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, the Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to the Executive under Section VII of this Agreement until the Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A.
 
 
(ii)  All payments due to the Executive under this Section VII shall be subject
to, and contingent upon, the Executive (or his beneficiary or estate) (x)
executing a release of claims against the Company and its affiliates (in such
reasonable form determined by the Company in its sole discretion) within
forty-five days following the Executive's separation from service (or, in the
event of a dispute, upon resolution of the dispute, provided that such extension
does not result in, as applicable, the disputed payments constituting deferred
compensation within the meaning of Section 409A or the imposition of additional
taxes under Section 409A) and (y) failing to revoke such release (the date on
which the release becomes irrevocable, the "Release Date").
 
 
(iii)  To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier).
 
8

--------------------------------------------------------------------------------


 
(iv)  The intent of the Parties is that payments and benefits under this
Agreement comply with Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A and any payments described in this Agreement that are due within
the "short term deferral period" as defined in Section 409A shall not be treated
as deferred compensation unless applicable law requires otherwise.
 
 
(v)  The payments due to the Executive under this Section VII shall be in lieu
of any other severance benefits otherwise payable to the Executive under any
severance plan of the Company or its affiliates.
 
 
SECTION VIII
 
 


 
 
OTHER DUTIES OF THE EXECUTIVE
 
 
DURING AND AFTER THE PERIOD OF EMPLOYMENT
 
 
(a)  The Executive shall, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with the Company and its affiliates as may be requested in connection with any
claims or legal action in which the Company or any of its affiliates is or may
become a party.  After the Period of Employment, the Executive shall cooperate
as reasonably requested with the Company and its affiliates in connection with
any claims or legal actions in which the Company or any of its affiliates is or
may become a party.  The Company agrees to reimburse the Executive for any
reasonable out-of-pocket expenses incurred by Executive by reason of such
cooperation, including any loss of salary, and the Company shall make reasonable
efforts to minimize interruption of the Executive's life in connection with his
cooperation in such matters as provided for in this paragraph.
 
 
(b)  The Executive recognizes and acknowledges that all information pertaining
to this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of the Company or any of
its affiliates ("Information") is confidential and is a unique and valuable
asset of the Company or any of its affiliates.  Access to and knowledge of
certain of the Information is essential to the performance of the Executive's
duties under this Agreement.  The Executive shall not during the Period of
Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law.  The Executive shall not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates.  The Executive shall also use his best efforts
to prevent the disclosure of this Information by others.  All records,
memoranda, etc. relating to the business of the Company or its affiliates,
whether made by the Executive or otherwise coming into his possession, are
confidential and shall remain the property of the Company or its affiliates.
 
 
(c)  (i)           During the Period of Employment and for a two (2) year period
thereafter (the "Restricted Period"), irrespective of the cause, manner or time
of any termination, the Executive shall not use his status with the Company or
any of its affiliates to obtain loans, goods or services from another
organization on terms that would not be available to him in the absence of his
relationship to the Company or any of its affiliates.
 
9

--------------------------------------------------------------------------------


 
(ii)  During the Restricted Period, the Executive shall not make any statements
or perform any acts intended to have the effect of advancing the interest of any
existing competitors (or any entity the Executive knows to be a prospective
competitor) of the Company or any of its affiliates or in any way injuring the
interests of the Company or any of its affiliates.  During the Restricted
Period, the Executive, without prior express written approval by the Board,
shall not engage in, or directly or indirectly (whether for compensation or
otherwise) own or hold proprietary interest in, manage, operate, or control, or
join or participate in the ownership, management, operation or control of, or
furnish any capital to or be connected in any manner with, any party which
competes in any way or manner with the business of the Company or any of its
affiliates, as such business or businesses may be conducted from time to time,
either as a general or limited partner, proprietor, common or preferred
shareholder (other than being less than a 5% shareholder in a publicly traded
company), officer, director, agent, employee, consultant, trustee, affiliate, or
otherwise.  The Executive acknowledges that the Company's and its affiliates'
businesses are conducted nationally and internationally and agrees that the
provisions in the foregoing sentence shall operate throughout the United States
and those countries in the world where the Company then conducts business or has
a plan to conduct business.
 
 
(iii)  During the Restricted Period, the Executive, without express prior
written approval from the Board, shall not solicit any members or the
then-current clients of the Company or any of its affiliates for any existing
business of the Company or any of its affiliates or discuss with any employee of
the Company or any of its affiliates information or operation of any business
intended to compete with the Company or any of its affiliates.
 
 
(iv)  During the Restricted Period, the Executive shall not interfere with the
employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall the Executive during such period directly or indirectly
engage, employ or compensate, or cause any person with which the Executive may
be affiliated, to engage, employ or compensate, any employee of the Company or
any of its affiliates.  The Executive hereby represents and warrants that the
Executive has not entered into any agreement, understanding or arrangement with
any employee of the Company or any of its affiliates pertaining to any business
in which the Executive has participated or plans to participate, or to the
employment, engagement or compensation of any such employee.
 
 
10

--------------------------------------------------------------------------------


(v)  For the purposes of this Agreement, proprietary interest means legal or
equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company and the term "affiliate" shall
include without limitation all subsidiaries and material licensees of the
Company.
 
 
(d)  The Executive hereby acknowledges that damages at law may be an
insufficient remedy to the Company if the Executive violates the terms of this
Agreement and that the Company shall be entitled, upon making the requisite
showing, to preliminary and/or permanent injunctive relief in any court of
competent jurisdiction to restrain the breach of or otherwise to specifically
enforce any of the covenants contained in this Section VIII without the
necessity of showing any actual damage or that monetary damages would not
provide an adequate remedy.  Such right to an injunction shall be in addition
to, and not in limitation of, any other rights or remedies the Company may
have.  Without limiting the generality of the foregoing, neither party shall
oppose any motion the other party may make for any expedited discovery or
hearing in connection with any alleged breach of this Section VIII.
 
 
(e)  The period of time during which the provisions of this Section VIII shall
be in effect shall be extended by the length of time during which the Executive
is in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company's application for injunctive relief.
 
 
(f)  The Executive agrees that the restrictions contained in this Section VIII
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive's agreement to comply with such restrictions, the
Company would not have entered into this Agreement.
 
 
SECTION IX
 
 


 
 
INDEMNIFICATION
 
 
The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company's incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding).
 
11

--------------------------------------------------------------------------------


 
SECTION X
 
 


 
 
CERTAIN TAXES
 
 
Anything in this Agreement or in any other plan, program or agreement to the
contrary notwithstanding and except as set forth below, in the event that (i)
the Executive becomes entitled to any benefits or payments under Section VII
hereof and (ii) it shall be determined that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section X) (a "Payment") would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, hereinafter collectively referred to as the "Excise
Tax"), then the Executive shall be entitled to receive an additional payment (a
"Gross-Up Payment") in an amount such that after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.  Notwithstanding the foregoing provisions of this
Section X, if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the "Reduced Amount") that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount, provided, however, that the payments or
benefits to be eliminated in effecting such reduction shall be agreed upon
between the Company and the Executive.  All determinations required to be made
under this Section X, including whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by Deloitte & Touche LLP or such
other certified public accounting firm as may be designated by the Company.  In
no event will the Gross-Up Payment be made later than forty-five (45) days
following the date on which the Executive remits the Excise Tax to the Internal
Revenue Service.
 
 
SECTION XI
 
 


 
 
MITIGATION
 
 
The Executive shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive's employment hereunder terminates.
 
12

--------------------------------------------------------------------------------


 
SECTION XII
 
 


 
 
WITHHOLDING TAXES
 
 
The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from any payments under this Agreement all federal, state,
city or other taxes that shall be required pursuant to any law or governmental
regulation.
 
 
SECTION XIII
 
 


 
 
EFFECT OF PRIOR AGREEMENTS
 
 
Except as otherwise specifically set forth herein, this Agreement shall
supersede any prior agreements between the Company, and the Executive (including
but not limited to the 2003 Agreement and 2006 Agreement) hereof, and any such
prior agreement shall be deemed terminated without any remaining obligations of
either party thereunder.
 
 
SECTION XIV
 
 


 
 
CONSOLIDATION, MERGER OR SALE OF ASSETS
 
 
Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation or other entity which assumes this Agreement and all
obligations and undertakings of the Company hereunder.  If (i) there is a
merger, consolidation, sale of all or substantially all of the Company's assets,
or other business combination involving the Company, or (ii) all or
substantially all of the stock of the Company is acquired by another company,
the term "the Company" shall mean the successor to the Company's business or
assets referred to in (i) above or such company referred to in (ii) above, and
this Agreement shall continue in full force and effect.  Notwithstanding the
foregoing, the Company shall require any successor thereto (whether direct or
indirect, by purchase, merger, consolidation, or otherwise), by agreement in
form and substance reasonably satisfactory to the Executive to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.
 
 
SECTION XV
 
 


 
 
MODIFICATION
 
 
This Agreement may not be modified or amended except in writing signed by the
parties.  No term or condition of this Agreement shall be deemed to have been
waived
 
 
13

--------------------------------------------------------------------------------


except in writing by the party charged with waiver.  A waiver shall operate only
as to the specific term or condition waived and shall not constitute a waiver
for the future or act on anything other than that which is specifically waived.
 
SECTION XVI
 
 


 
 
GOVERNING LAW
 
 
This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement shall be governed by
the internal laws of that state.
 
 
SECTION XVII
 
 


 
 
ARBITRATION
 
 
(a)  Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VIII for which the
Company may, but shall not be required to, seek injunctive relief) shall be
finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute.  Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided.  After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration.  The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.
 
 
(b)  The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.
 
 
(c)  Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys' fees
and expenses of any such party as the arbitrator deems appropriate.  In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.
 
14

--------------------------------------------------------------------------------


 
(d)  The parties agree that this Section XVII has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XVII shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award.  In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
 
 
(e)  The parties shall keep confidential, and shall not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.
 
 
SECTION XVIII
 
 


 
 
SURVIVAL
 
 
Sections VIII, IX, X, XI, XII and XIII shall continue in full force in
accordance with their respective terms notwithstanding any termination of the
Period of Employment.
 
 
SECTION XIX
 
 


 
 
SEPARABILITY
 
 
All provisions of this Agreement are intended to be severable.  In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding shall in no way affect the
validity or enforceability of any other provision of this Agreement.  The
parties hereto further agree that any such invalid or unenforceable provision
shall be deemed modified so that it shall be enforced to the greatest extent
permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
 
 


 
 
*****
 


15

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 
 
 
AVIS BUDGET GROUP, INC.
 
/s/ Mark Servodidio        
 
By:       Mark Servodidio
Title:    Executive Vice President, Human Resources
 
 
 
    /s/ Ronald L. Nelson        
    
    Ronald L. Nelson
 
 


Each of the undersigned subsidiaries of the Company hereby guarantees to the
Executive the prompt and complete payment and performance by the Company when
due of the Company’s obligations to make payments due to the Executive that are
delayed in accordance with Section VII(d)(iii) in consideration for the services
the Executive renders to such subsidiary in his role as Chief Executive Officer
of Avis Budget Group, Inc.; provided that, as to any subsidiary, this guarantee
shall be null and void and have no effect whatsoever with respect to such
subsidiary for any period (including as of the Effective Date) during which this
guarantee conflicts with or constitutes a breach of any obligation of such
subsidiary under any currently applicable agreement or other obligation
applicable to such subsidiary or any applicable law, rule or regulation (whether
currently applicable or applicable at any time in the future).


IN WITNESS WHEREOF, the undersigned have executed this Guarantee as of the
Effective Date.


AVIS BUDGET CAR RENTAL, LLC
AVIS BUDGET HOLDINGS, LLC
AVIS BUDGET FINANCE, INC.
AVIS CAR RENTAL GROUP, LLC
ARACS LLC
AVIS RENT A CAR SYSTEM, LLC
AVIS ASIA AND PACIFIC, LIMITED
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
PF CLAIMS MANAGEMENT, LTD
AB CAR RENTAL SERVICES, INC.
AVIS OPERATIONS, LLC
BGI LEASING, INC.
RUNABOUT, LLC
WIZARD SERVICES, INC.
 
/s/ Mark Servodidio        
 
By:       Mark Servodidio
Title:    Executive Vice President, Human Resources
 


16

--------------------------------------------------------------------------------


BUDGET RENT A CAR SYSTEM, INC.
BUDGET TRUCK RENTAL, LLC
PR HOLDCO, INC.
 
/s/ Edward Pictroski        
 
By:       Edward Pictroski
Title:    Senior Vice President, Human Resources
 


17

--------------------------------------------------------------------------------



